 In the Matter of EDWARDS AND COMPANY, INC.andINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, AFFILIATED WITHTHE AMERI-CAN FEDERATION OF LABORCase No. R-2933-Decided September 8,1941Practice and Procedure:petition dismissed where results of an election, heldpursuant to a stipulation for certification upon consent election, show that norepresentative has been selected by a majority of the employees in the appro-priate unit.Mrs. Elinore M. Herrick,for the Board.Mr. Henry Clifton,Jr.,for the Company.Mr. Francis X. Moore,ofWest Hartford,Conn.,andMr. WilliamSteinmiller,for the Union.Mr. Dan M. Byrd, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn August 2,1941, International Brotherhood of Electrical Workers,affiliated with the American Federation of Labor, herein called theUnion, filed with the Regional Director for the Second Region (NewYork City) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Edwards andCompany, Inc., herein called the Company, engaged in the manufac-ture, sale, and distribution of electrical devices at Norwalk, Connecti-cut, and requesting an investigation and certification of representa-tives, pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On August 8, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On Au-gust 5, 1941, the Company, the Union, and the Regional Director en-tered into a "STIPULATION FOR CERTIFICATION OF REPRE-SENTATIVES UPON CONSENT ELECTION."35 N L. R B, No. 58.i297 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the stipulation, an election by secret ballot was con-ducted on August 14, 1941, under the direction and supervision ofthe Regional Director among all production and maintenance em-ployees of the Company, excluding supervisory and office employees,to determine whether or not they desired to be represented by theUnion.On August 18, 1941, the Regional Director issued and duly served,upon the parties her Election Report on the ballot.No objections tothe conduct of the ballot or the Election Report have been filed by anyof the parties.In her Election Report the Regional Director reported as followsconcerning the balloting and its results :Total number eligible to vote______________________________272Total number of ballots cast -------------------------------264Total number of valid ballots______________________________263Total number of votes in favor of International Brotherhood ofElectricalWorkers, A. F. of L___________________________102Total number of votes against aforementioned union--------161Total number of blank votes______________________________1Total number of void ballots_______________________________0Total number of challenged votes___________________________0The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees.The peti-tion for investigation and certification of representatives of employeesof Edwards and Company, Inc., Norwalk, Connecticut, will thereforebe dismissed.ORDERBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY ORDEREDthat the petition for investigation and certifica-tion of representatives of employees of Edwards and Company, Inc.,Norwalk, Connecticut, filed by International Brotherhoodof ElectricalWorkers, affiliated with the American Federation of Labor, be, and itherebyis,dismissed.